Citation Nr: 9930414	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for scars of the left 
side of the face and left hand.

2.  Entitlement to service connection for scars of the right 
arm at the elbow.

3.  Entitlement to a total disability evaluation for 
individual unemployability due to service connected 
disability (TDIU).

4.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

5.  Entitlement to service connection for a generalized rash 
claimed as a result of Agent Orange exposure.

6.  Entitlement to service connection for hearing loss and 
tinnitus.



                                                  
REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1998, 
April 1998, and July 1998, from the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

A review of the claims folder indicates that the veteran has 
submitted five VAF-9's in relation to the issues on appeal, 
and a single document which requests a travel board hearing 
and rejects the offer of a videoconference.  In a VAF-9 
received on March 26, 1998, the veteran noted that he was 
appealing the denial of an increased evaluation for PTSD.  He 
indicated that he did not desire a hearing.  In a VAF-9 
received on April 28, 1998, the veteran stated that he wished 
to appeal all of the issues listed on the statement of the 
case, and again indicated that he did not desire a hearing.  
In a VAF-9 received on June 29, 1998, the veteran noted that 
he wished to 

appeal all issues listed on the supplemental statement of the 
case, and he indicated that he desired a hearing before a 
member of the Board at the local VA office.  In a VAF-9 
received on August 14, 1998, the veteran stated that was only 
appealing the issues of an increased rating for PTSD and 
TDIU.  He stated that he did not desire a hearing.  In a VAF-
9 received on October 8, 1998, the veteran again stated that 
he desired to appeal all issues appearing on the statement of 
the case and supplemental statements of the case, and again 
stated that he did not desire a hearing.  In a reply to a VA 
offer to afford him a video hearing, received on October 9, 
1998, the veteran indicated that he declined the offer of a 
video hearing and preferred to wait for a visit by a member 
of the Board.

The Board concludes that the record, with regard to the 
veteran's requests for a travel board hearing, is unclear at 
this point.  Although a seeming request for a travel board 
hearing was received last, it was actually dated by the 
veteran earlier than the previously received VAF-9 of October 
9, 1998, which indicated that he did not request a hearing.  
This matter needs to be clarified.

The Board further notes that the veteran's VAF-21-22 lists 
two separate organizations as his representative.  Both The 
American Legion and the Alabama State Department of Veteran's 
Affairs are listed.  The American Legion has requested that 
this claim be remanded for clarification of the veteran's 
representative.  The Board agrees.

Finally, the Board notes that the claims file contains thirty 
nine pages of medical treatment records forwarded to the 
Board by the Alabama Department of Veteran's Affairs.  There 
is no indication that the RO has had a chance to consider 
this evidence, and there is no waiver of agency of original 
jurisdiction review attached to these documents.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should clarify the veteran's 
intentions regarding a hearing before the 
Board.  He should be 

contacted and asked to provide a definite 
reply regarding the issue of whether or 
not he desires a travel board hearing.  
If he desires a hearing, the RO should 
schedule one accordingly.

2.  The RO should contact the veteran and 
ask him to clarify which veteran's 
service organization, if any, currently 
represents him regarding his claims on 
appeal.

3.  The RO should review the evidence 
forwarded to the Board by the Alabama 
Department of Veteran's Affairs, and if 
necessary issue a supplementary statement 
of the case regarding it.

Upon completion of the above described items the RO should 
review the veteran's claims.  If the result remains adverse 
the RO should issue a supplementary statement of the case.  
The veteran and his representative, if any, should be given 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review, in accordance with 
the above actions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












